NUMBER 13-20-00556-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG

CITY OF HOUSTON,                                                                        Appellant,

                                                      v.

CAROLINA GALICIA, INDIVIDUALLY
AND AS NEXT FRIEND OF T.R.G., A MINOR,                                                   Appellee.


                      On appeal from the 125th District Court
                            of Harris County, Texas.


                           MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Tijerina
           Memorandum Opinion by Chief Justice Contreras

        The City of Houston filed a notice of appeal1 from a summary judgment rendered

       1 The appeal was transferred to this Court from the First Court of Appeals in Houston pursuant to

a docket equalization order issued by the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 73.001,
22.220(a).
against it in a personal injury lawsuit filed by appellee Carolina Galicia, individually and

as next friend of T.R.G., a minor. 2 The parties to this appeal have now filed a “Joint Motion

for Voluntary Dismissal and Entry of Judgment.” According to this motion, the parties have

reached a settlement and according to its terms, ask this Court to: (1) dismiss the appeal;

(2) render judgment effectuating the parties’ agreement that (a) Carolina Galicia and

T.R.G. take nothing against the City of Houston; (b) costs be assessed against the

incurring party; and (c) all other relief be denied; and (3) pursuant to Texas Rule of

Appellate Procedure 18.1(c), issue the mandate three business days after the order and

judgment.

        The parties’ joint motion requests relief that is not allowed by the appellate rules.

See TEX. R. APP. P. 42.1(a)(1) (allowing the court to “dismiss the appeal or affirm the

appealed judgment or order unless such disposition would prevent a party from seeking

relief to which it would otherwise be entitled”); id. R. 42.1(a)(2) (allowing the court to

render judgment effectuating an agreement, set aside the judgment without regard to the

merits and remand, or abate the appeal and permit proceedings in the trial court to

effectuate the agreement). Here, the parties’ requests that we dismiss the appeal and

render judgment are mutually exclusive. Compare id. R. 42.1(a)(1) (allowing the dismissal

of an appeal by motion), with id. R. 42.1(a)(2)(A) (allowing the rendition of judgment by

agreement); see In re Marriage of McQueen, 597 S.W.3d 53, 54 (Tex. App.—Houston

[14th Dist.] 2020, no pet.) (order).



        2 The underlying lawsuit was instituted when T.R.G. was a minor child. According to the joint motion

to dismiss, T.R.G., is now eighteen years old. In our discretion, we nevertheless retain the use of a
pseudonym to identify her in this memorandum opinion.
                                                     2
       Given the constraints of the appellate rules, we are unable to grant all the relief

requested in the Joint Motion for Voluntary Dismissal and Entry of Judgment. See TEX.

R. APP. P. 42.1(a)(1); id. R. 42.1(a)(2)(A); In re Marriage of McQueen, 597 S.W.3d at 54.

Accordingly, we grant the joint motion in part and deny it in part. The motion is denied, in

part, as to the parties’ request that we dismiss the appeal. The motion is granted, in part,

regarding the remainder of the requested relief. Specifically, we reverse and render

judgment effectuating the parties’ agreement that (a) Carolina Galicia and T.R.G. take

nothing against the City of Houston; (b) costs be assessed against the incurring party;

and (c) all other relief be denied. Further, pursuant to Rule 18.1(c), this Court will issue

the mandate three business days after this memorandum opinion and judgment are

issued.

       Having resolved the appeal at the parties’ request, no motion for rehearing will be

entertained, and our mandate will issue in accordance with this memorandum opinion.



                                                               DORI CONTRERAS
                                                               Chief Justice

Delivered and filed on the
8th day of April, 2021.




                                             3